DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Summary
The preliminary amendment filed on Feb. 26, 2021 is acknowledged. Claims 1-19 are canceled. New claims 20-39 are pending and considered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,843,867. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued reference claims are directed to the composition used by the claimed method cited in the rejected claims. Therefore, the reference claims and rejected claims are not considered to be patentable distinct each other but obvious for any person ordinarily skill in the art. 
An obvious-type double patenting rejection is appropriate where the conflict claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (fed. Cir. 1985).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 9,278,126. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued reference claim and rejected claim are both directed to a method using obvious same influenza vaccine composition comprising the HA antigen for  influenza virus not expressed and purified from eggs for any person ordinarily skill in the art. 
An obvious-type double patenting rejection is appropriate where the conflict claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. Berg, 140 F.3d 1428, .

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No.10, 946,088. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued reference claim is directed to a method for making the influenza virus vaccine used by the method cited in the rejected claim. Therefore, the conflict claims are not considered to be patentable distinct each other but obvious for any person ordinarily skill in the art. 
An obvious-type double patenting rejection is appropriate where the conflict claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (fed. Cir. 1985).

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-9, 14 and 15 of U.S. Patent No. 9,901,630 in view of U.S. Patent No.10, 946,088.
 In the instant case, the reference claims are directed to a method for immunizing a patient against an influenza virus infection with a vaccine composition comprising the influenza surface antigen (HA) in an oil-in-water adjuvant formulation. But the difference is the HA is not cited as the one obtained from a cell culture cited in the rejected claims.
U.S. Patent No.10, 946,088 teaches how to prepare the influenza HA antigen from a cell culture. Therefore, in view of the teaching by U.S. Patent No.10, 946,088, it is so obvious for any person ordinarily skilled in the art to arrive the current rejected claim. 
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 14, 18 and 22 of U.S. Patent No. 9,821,051 in view of U.S. Patent No.10, 946,088.
 In the instant case, the reference claims are directed to a method for immunizing a patient against an influenza virus infection with a vaccine composition comprising the influenza surface antigen (HA) in an oil-in-water adjuvant formulation. But the difference is the claimed HA antigen is not obtained from the cell culture cited in the rejected claim. 
U.S. Patent No.10, 946,088 teaches how to prepare the influenza HA antigen from a cell culture. Therefore, in view of the teaching by U.S. Patent No.10, 946,088, it is so obvious for any person ordinarily skilled in the art to arrive the current rejected claim. 

Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,566,326. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued reference claims are directed to a composition used by the claimed method cited in the rejected claims. Therefore, the reference claims and rejected claims are not considered to be patentable distinct each other but obvious for any person ordinarily skill in the art. 
An obvious-type double patenting rejection is appropriate where the conflict claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887,225 USPQ 645 (fed. Cir. 1985).

Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 of U.S. Patent No. 11,013,795. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued reference claim is directed to a composition comprising the influenza HA and oil-in-water adjuvant that is the one used by the claimed method cited in the rejected claims. Therefore, the reference claims and rejected claims are not considered to be patentable distinct each other but obvious for any person ordinarily skill in the art. 
An obvious-type double patenting rejection is appropriate where the conflict claims are not identical, but an examined application claim is not patentably distinct .

Claims 20-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-28 of copending Application No. 17,529,668 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are directed to a composition used by the method cited in the rejected claims Therefore, they are not patentable distinct each other but obvious each from other. .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



Yak/BAO Q LI/Primary Examiner, Art Unit 1648